Citation Nr: 1033089	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-03 711	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
left knee arthrotomy, medial meniscectomy with mild patellar 
arthritis.



WITNESSES AT HEARING ON APPEAL

The Veteran and son



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a February 
2008 rating determination by the above Regional Office (RO).

The issues of entitlement to an increased rating for 
service-connected right knee disability and entitlement to 
service connection for right wrist and right shoulder 
disorders have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's service-connected left knee disability is primarily 
manifested by X-ray evidence of advanced degenerative joint 
disease with pain on weightbearing, and range of motion limited 
by no more than 10 degrees of extension and 60 degrees of 
flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status 
post left knee arthrotomy, medial meniscectomy have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 (2009).

2.  From March 21, 2006, the criteria for a separate 10 percent 
rating, but no more, for degenerative joint disease of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003 and 
5010 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Factual Background and Analysis

Currently, the Veteran's left knee disability is rated as 10 
percent disabling under DC 5257, for impairment of the knee. 

Under this diagnostic code, a 10 percent rating is warranted for 
slight impairment, including recurrent subluxation or lateral 
instability of the knee.  An evaluation of 20 percent requires 
moderate impairment, including recurrent subluxation or lateral 
instability of the knee.  An evaluation of 30 percent requires 
severe impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2009).

Separate ratings may be assigned for knee disability under DCs 
5257 and 5003 where there is recurrent subluxation or lateral 
instability in addition to X-ray evidence of arthritis.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC   9 -98.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003 and 5010 (2009).

Under DC 5260 where flexion is limited to 60 degrees, a 
noncompensable rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 30 
degrees, a 20 percent rating is assigned; and when flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  38 
C.F.R. § 4.71a (2009).

Under DC 5261, limitation of extension of the leg is rated 
noncompensable at 5 degrees, 10 percent at 10 degrees, 20 percent 
at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 
degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, 
(2009).  

Normal range of motion in the knee is 0 degrees of extension and 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

Separate ratings may also be assigned for disability of the same 
joint under DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 
(Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  
Specifically, where a Veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Turning to the relevant evidence, VA outpatient treatment records 
beginning in February 2006 show evaluation and treatment of the 
Veteran for gradually increasing left knee pain, particularly 
with using stairs.  He had limited range of motion of 10 to 120 
degrees with pain along the medial joint line.  Testing of 
anterior drawer, varus/valgus, and McMurrays signs were all 
negative.  An X-ray report dated March 21, 2006, showed 
tricompartmental degenerative joint disease and pronounced 
narrowing of the medial joint space suggestive of arthritis.  In 
July 2006, the Veteran was fitted for an unloading knee brace.  
In April 2007, he noted that although the knee brace was 
providing some moderate relief, it was uncomfortable to wear and 
he discontinued it.  On examination there was pain with varus 
stress of the knee, but it was otherwise stable to anterior, 
posterior, and varus/valgus stress.  These records also show the 
Veteran's medical history was significant of one surgical 
procedure on the left knee 30 years prior.  

On VA examination in December 2007, the Veteran's subjective 
complaints were of moderate to severe constant left knee pain.  
He presented with a moderate antalgic gait and left knee brace, 
but denied using canes, walkers, or crutches.  He had difficulty 
with prolonged standing or walking, using stairs, climbing, and 
squatting with regard to activities of daily living and in his 
occupation as a truck driver.  Range of motion of the left knee 
was 0 to 120 degrees, with evidence of mild pain from 110 to 120 
degrees.  With repetitive use there was no additional limitation 
of motion due to pain, fatigue, weakness, or lack of endurance.  
The Veteran denied flare-ups and there was no evidence of left 
knee instability.  There were two scars on the medial aspect of 
the left knee that were asymptomatic.  The diagnosis was status 
post residuals of left knee surgery with history of arthritis and 
left knee strain with range of motion abnormally mildly active.  

Additional VA outpatient treatment records include a July 2008 
MRI of the left knee which showed severe medial degenerative 
joint disease with degeneration of the medial meniscus and 
degenerative complex tear or the posterior horn medial meniscus.  
In October 2008, the Veteran was evaluated for what he described 
as severe and unrelenting left knee pain with instability.  He 
reported that his left knee buckled if he did not wear the brace.  
Examination revealed some crepitus and tenderness on the medial 
lateral area and pain on extension, but no swelling.  An April 
2009 X-ray report showed advanced degenerative changes of the 
left knee.  During follow-up evaluation in August 2009, the 
Veteran reported that the pain had worsened since his last 
evaluation.  He described the pain as shooting and burning with a 
severity of 10/10 that was worse with ambulation and relieved 
with rest and pain medication.  On examination there was pain on 
palpation in the medial area, but no evidence of collateral 
ligament instability or instability involving the ACL or PCL 
(anterior cruciate ligament and posterior cruciate ligament).  
There was no clicking or popping of the knee joint.  The clinical 
impression was degenerative joint disease of the left knee.  

On VA examination in September 2009, the Veteran's complaints of 
constant left knee pain essentially remained unchanged and were 
clearly addressed in the examination report.  However he also 
complained of weakness, swelling, giving way, and locking, but 
denied heat, redness, stiffness, instability, or lack of 
endurance.  The Veteran used a cane for ambulation and also wore 
an unloader brace.  He reported that he was currently unemployed 
as heater repairmen because he could not bend or squat due to his 
left knee condition.  He also could not stand for more than 30 
minutes or walk more than a half block.  Range of motion of the 
left knee showed flexion of 1 degree to 60 degrees and extension 
to 10 degrees with pain throughout.  With repetitive range of 
motion the left knee was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  There was no evidence 
of anterior, posterior or lateral instability and McMurrays sign 
was negative.  There were no popliteal masses and no edema or 
effusion of the left knee.  The Veteran described flare-ups in 
that the pain becomes more severe with prolonged standing or 
after walking.  Although the Veteran stated that his knee buckles 
several times a day, the examiner noted there was no evidence of 
instability.  X-rays from April 2009 revealed advanced 
degenerative changes in the left knee.  The diagnosis was 
advanced degenerative joint disease left knee with decreased 
range of motion and pain.  

Based upon the preceding evidence, the criteria for a disability 
rating in excess of 10 percent have not been met under DC5257.  
Despite the Veteran's subjective complaints, the record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with his left knee.  He has not 
had further surgery since his initial operation in 1973 and 
physical examinations during the course of the appeal have shown 
that the left knee has been consistently reported as 
ligamentously stable.  In fact the Veteran has remained pretty 
much ambulatory and functional.  However, his reports of knee 
buckling and his use of a brace arguably suggest some level of 
instability and thus provide a means to support the current 10 
percent rating.  In this case the objective medical evidence does 
not otherwise establish manifestations of moderate knee 
impairment with recurrent subluxation and lateral instability to 
warrant a 20 percent evaluation under DC 5257.  

On the other hand, because there is X-ray evidence of arthritis 
and medical evidence which supports the Veteran's allegations of 
flare-ups of pain, and because impairment due to painful motion 
is not contemplated by the rating under DC 5257, a separate, 
compensable rating for the service-connected left knee disability 
under DCs 5003 and 5010 is warranted.  See, e.g., VAOPGCPREC    
9 - 98 (with regard to a knee disability rated under DC 5257, a 
separate rating can be assigned for arthritis based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 
23-97 (for a knee disorder already rated under DC 5257, a 
claimant has additional disability justifying a separate rating 
if there is limitation of motion under DC 5260 or 5261).

As noted previously during VA outpatient evaluation on March 21, 
2006, the Veteran exhibited tricompartmental degenerative joint 
disease and narrowing of the medial joint space established by X-
ray.  Further, the first, and best, recorded range of motion was 
during VA examination in 2007, (0 degrees extension to 110 
degrees flexion) and the worst range of motion was recorded most 
recently during the 2009 VA examination (10 degrees extension to 
60 degrees flexion).  Therefore, if strictly rated under range-
of-motion DCs, the Veteran's left knee disability would be rated 
as 10 percent disabling.  

The Board notes that although the Veteran's claim for increase 
was received in November 2007, degenerative joint disease was 
demonstrated prior to that on March 21, 2006.  Therefore for the 
period since March 21, 2006, the Veteran's left knee disability 
warranted a separate 10 percent rating based on degenerative 
joint disease.  

The range-of-motion findings of record do not support the 
assignment of separate ratings for impairment of flexion and 
extension, as the documented ranges reported fall outside the 
criteria.  VAOPGCPREC 9-04.  

Moreover there is no credible evidence of pain on use or flare-
ups that result in additional limitation of motion to the extent 
that the left knee would be more than 10 percent disabling under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's 
functional loss due to pain is adequately covered by the separate 
10 percent rating under DC 5010.  He has not identified any 
functional limitation, which would warrant a higher rating under 
any applicable rating criteria.  While recent clinical findings 
show evidence of advanced degenerative changes, this still leaves 
the degree of limitation of motion far short of what is required 
for a rating in excess of 10 percent (i.e., 30 degrees of flexion 
and/or 15 degrees or more of extension) under DCs 5256 and 5261.  
Although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has done 
so in this case, the Rating Schedule does not provide for a 
separate rating for pain.  Rather, it provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In this case, he is already being adequately compensated 
for pain.

Analogous ratings for impairment of the left knee either are not 
applicable to the Veteran's case or do not offer a higher 
disability rating.  The only other possibilities for a higher 
disability evaluation based on limitation of motion of the knee 
would be under DC 5256, for ankylosis; under DC 5258 for 
dislocation of the semilunar cartilage; under DC 5262, for 
nonunion of the tibia and fibula; or under DC 5263 for genu 
recurvatum, none of which is present in this case.  

Finally, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  There is no indication the Veteran 
has been hospitalized for treatment of his left knee disability 
since his 1973 surgery, much less on a frequent basis and the 
recent VA examination is void of any findings of exceptional 
limitation due to the left knee beyond that contemplated by the 
schedule of ratings.  

The Veteran claims he cannot successfully maintain employment 
because of his left knee and is currently unemployed.  However 
while the Board is sympathetic to the difficulties the Veteran's 
left knee disability may cause him in his employment, the 
evidence does not reflect that the average industrial impairment 
he suffers is in excess of that contemplated by the assigned 
evaluations, or that application of the schedular criteria is 
otherwise rendered impractical.  The Board does not dispute the 
Veteran's contentions that his service-connected left knee 
disability has caused him to alter his lifestyle and restrict his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign the separate 10 percent 
evaluation.  In other words, the regular schedular standards 
contemplate the symptomatology shown.  Accordingly, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's testimony provided 
during his Central Office hearing in April 2010.  He essentially 
reiterated previously submitted information regarding his 
symptoms and complaints made during VA examinations and 
outpatient evaluations.  It is not the Board's intent, in its 
discussion of the merits of this case, to in any way trivialize 
the severity of the Veteran's complaints concerning his left knee 
or the sincerity of his beliefs concerning the gravity of his 
symptoms.  But inasmuch as he is not competent to identify a 
specific level of disability as determined by the appropriate 
diagnostic codes, there is no means to increase the rating based 
on the medical evidence currently of record, especially since 
none of the other codes of the rating schedule that might provide 
a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the 
ratings assigned and with due consideration to the provision of 
38 C.F.R. § 4.7, the Veteran's left knee arthrotomy, medial 
meniscectomy is no more than 10 percent disabling under DC 5257.  
However, since March 21, 2006, the preponderance of the evidence 
supports the award of a separate 10 percent rating, and no more, 
for his left knee arthritis under DCs 5003 5010, taking into 
account the previously discussed VA General Counsel opinions.  
See Hart, supra.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in November 2007, June 2008, and July 2009, the 
RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of this 
duty upon his claim.  Vazquez- Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009).  These letters also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess, 19 Vet. App. at 484.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His pertinent post-service 
treatment reports are of record and the RO obtained VA 
examinations in 2007 and 2009.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they provided 
sufficient detail to rate the service-connected left knee 
disability, including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning. 

The Board concludes, therefore, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

A disability rating higher than 10 percent for left knee 
arthrotomy, medial meniscectomy is denied.

From March 21, 2006, a separate 10 percent evaluation for 
degenerative joint disease of the left knee is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


